Spence, Judge,
delivered the opinion of the court.
A party issuing an attachment in Maryland, to make it efficient, must show upon the face of the proceedings that such party is a citizen of the State of Maryland, or some one of the United States; or an inhabitant or resident of the District of Columbia, or some one of the territories of the United Slates, or an inhabitant or resident of the United States, under the provisions of the acts of 1795, ch. 61, and 1825, ch. 114. Shivers vs. Wilson, 5 Harr. & John. 130. Selby vs. Magruder, 6 Harr. & John. 454. Wever vs. Baltzell, 6 Gill & John. 335.
*276It does not appear upon the face of the proceedings in this cause, that Peter Levering and Thomas W. Levering, two of the plaintiffs, are citizens of the State of Maryland, or citizens of any one of the United States; or inhabitants or resi-j dents of the District of Columbia, or any one of the territories of the United States, or inhabitants or residents of the United States.
The decision in Shivers vs. Wilson, 5 Harr. & John. 130, is cpnclusive, that the averment that the plaintiffs are citizens of the United States, will not give the court jurisdiction under the provisions of the act of 1795, ch. 61, and in. as much as a citizen of the United States residing beyond the limits of the United States is not within the provisions of the act of 1825,, ch. 114, it follows as an irresistible conclusion, that the averment in this case, that two of the plaintiffs are citizens of the United States, was insufficient to give the court jurisdiction. Concurring with the county court, we affirm the judgment with costs.
JUDGMENT AFFIRMED,
Porsey, J. dissented.